COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Hung Le v. The State of Texas

Appellate case number:    01-14-01019-CR

Trial court case number: 1398928

Trial court:              232nd District Court of Harris County

        On July 30, 2015, this Court granted appellant’s motion for access to the appellate record
and for a 30-day extension of time to file his pro se Anders response. On July 31, 2015,
appellant’s sister, Mailan Le, filed a motion requesting that we grant a 60-day extension of time
so that she can assist appellant. Mailan Le’s motion is denied. Any motions for additional time
must be filed by appellant.
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually


Date: August 6, 2015